 Case 1:17-cv-06127-ILG-ST Document 52 Filed 03/27/20 Page 1 of 1 PageID #: 304


                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                March 27, 2020


TIME:                                10:30 A.M.


DOCKET NUMBER(S):                    CV-17-6127 (ILG)


NAME OF CASE(S):                     CHINCHA V. PATEL


FOR PLAINTIFF(S):                    Leon



FOR DEFENDANT(S):                    Mizrahi



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  10:32 - 10:57 (AT & T)

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, Defendant's MOTION to Compel [50] is granted in part and denied in part.
Counsel will confer and schedule any remaining depositions no later than close of business today. The deadline for
beginning dispositive motion practice remains April 20, 2020. As previously stated, the Court will not entertain any further
requests to adjourn this date.
